Citation Nr: 1543729	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  14-15 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the Veteran's delimiting date for receiving Chapter 30 educational assistance benefits under the Montgomery GI Bill (MGIB) beyond March 17, 2005.






ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel






INTRODUCTION

The Veteran had active service from July 1990 to March 1995.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2014 decision letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  


FINDINGS OF FACT

1.  The Veteran's active service ended on March 16, 1995.  

2.  The Veteran's delimiting period for the use of Chapter 30 educational assistance benefits ended on March 17, 2005.  

3.  The Veteran's request for additional MGIB education benefits, and which the RO also interpreted as a request for an extension of his delimiting date, was received on January 9, 2014.  

4.  The Veteran was not prevented from continuing a program of education due to his own physical or mental disabilities during the original eligibility period.  


CONCLUSION OF LAW

The criteria for an extension of the basic 10-year period of eligibility for receiving educational assistance benefits under the provisions of the Chapter 30 of the MGIB beyond the delimiting date of March 17, 2005 have not been met.  38 U.S.C.A. § 3031 (West 2014); 38 C.F.R. §§ 21.1033, 21.7050, 21.7051 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist.

VA's duties to notify and assist claimants in substantiating claims for VA education benefits are set forth by regulation and statute.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 21.1031, 21.1032, 21.7030 (2014).  

The Board acknowledges that the RO did not send the Veteran a separate letter detailing the information necessary for establishing entitlement to MGIB education benefits.  That said, there are certain instances where generalized notice requirements do not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is indeed the situation in this case.  Based on application of law to undisputed facts discussed below, the RO determined that the Veteran's basic period of eligibility for MGIB education benefits had expired.  The Board agrees; this is discussed in greater detail below.  No notice is required under the duty to notify when a benefit cannot be awarded based on undisputed facts.  38 C.F.R. §§ 21.1031(b) (1).  

The above notwithstanding, the Board has reviewed the case for purposes of ascertaining whether the Veteran has had a fair opportunity to present arguments and evidence in support of his claim.  The March 2014 SOC included all relevant regulations, detailed the multiple letters that had informed the Veteran of his delimiting date for MGIB education benefits, and explained what circumstances would be required to extend the delimiting date.  The Veteran was afforded an opportunity to respond, which he did in the May 2014 VA Form 9.  By letter dated in June 2014, it was again explained to the Veteran the circumstances under which the delimiting date can be extended.  The Veteran was afforded an opportunity to respond; however, he offered no argument as to meeting one or more of those criteria.  In short, the Board concludes that an opportunity for fair development of the appeal has been provided in this case, but that the Veteran has not availed himself of the opportunity to submit the evidence requested by the RO, to the extent that any such evidence exists.  

II.  Factual Background.

The record indicates that the veteran served on active duty from July 1990 to March 1995.  As such, the Veteran's delimiting period for use of his education benefits under chapter 30 expired on March 17, 2005, 10 years after the date of his separation from active military service on March 16, 1995.  

In a statement in support of claim (VA Form 21-4138), dated in January 2014, the Veteran indicated that he was currently in receipt of service-connected disability benefits; and, previous attempts of school attendance were unsuccessful due to changes within the family structure and abrupt relocation.  The Veteran also claimed that he was not aware of the option to request an extension of the education benefit period.  

Received in May 2014 were medical records, dated from January 2012 through April 2012, which show that the Veteran received clinical evaluation and treatment for low back pain.  The records indicate that the Veteran's treatment included periods of rehabilitation and physical therapy.  

In June 2014, the Veteran was sent a letter requesting detailed information in this regard; he did not provide evidence or information describing how a physical or mental disability prevented his pursuit of educational goals during any time period. The Veteran did not report any physical or mental disability that kept him from attending school.  

III.  Legal Analysis.

The Veteran seeks to extend the period in which he is eligible to use MGIB education benefits beyond March 17, 2005.  The Veteran has alleged that he was unable to pursue a program of education during his basic period of eligibility in part because of his service-connected disability.  

For the reasons that follow, the Board finds that the Veteran was not prevented from initiating or completing the education program the chosen program during the original period due to physical or mental disability, that his claim for an extension to reinstate his Chapter 30 benefits is untimely, and that he has not shown good cause for his untimely extension claim.  The Board concludes that an extension of the delimiting date for MGIB education benefits beyond March 17, 2005, is not warranted.  

Generally, a veteran who is eligible under the MGIB education benefits is entitled to 36 months of educational assistance, which must be used within 10 years of discharge from active duty (in this case, the Veteran was discharged on March 16, 1995).  38 U.S.C.A. § 3031; 38 C.F.R. § 21.7050(a).  Applying the 10-years from discharge delimiting date rule, a delimiting date of March 17, 2005, is appropriate in this case.  See 38 C.F.R. § 21.7050(a).  

VA must receive a claim for an extended period of eligibility by the later of the following dates: One year from the date on which a veteran's original period of eligibility ended, or one year from the date on which the eligible claimant's physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.  38 C.F.R. §§ 21.1033(c), 21.7051(a).  

The Board finds that March 17, 2006, is the latest date that a timely extension could have been received.  The Veteran's original period of eligibility ended on March 17, 2005.  A timely extension request should have been received by March 17, 2006, or one year from the date on which a disability no longer prevented the Veteran from beginning or resuming a program of education.  

In his notice of disagreement (NOD), dated in January 2014, the Veteran maintained that previous attempts of school attendance were unsuccessful due to changes within the family structure and abrupt relocation.  The Veteran also claimed that he was not aware of the option to request an extension of the education benefit period.  

Despite the RO's efforts to obtain evidence of the Veteran's claimed physical injury, such evidence was not provided.  While physical or mental disability that did not result from a Veteran's willful misconduct (shown by medical evidence which clearly establishes that the educational program was medically indefeasible) allows an extension of the delimiting date (see 38 C.F.R. § 21.7051(a) (2)), there is no evidence of such disability in this case.  

VA may extend for good cause a time limit within which the claimant or beneficiary is required to act to perfect a claim or challenge an adverse VA decision.  VA may grant such an extension when the following conditions are met: (i) when a claimant or beneficiary requests an extension after expiration of a time limit, he or she must take the required action concurrently with or before the filing of that request; and (ii) the claimant or beneficiary must show good cause as to why he or she could not take the required action during the original time period and could not have taken the required action sooner.  38 C.F.R. § 21.1033(e). 

The Veteran's statements do not show good cause as to why he did not file his claim for reinstatement of his Chapter 30 MGIB benefits prior to January 9, 2014.  That is, he has not provided an adequate explanation for his failure to file for an extension of his Chapter 30 benefits between March 2006 and January 2014.  The Board emphasizes that the good cause standard is strict, mandating that a claimant "could not" have pursued education.  Id.  In the absence of good cause, his request for an extension of the delimiting date cannot be accepted as timely.  38 C.F.R. § 20.1033(e) (1) (i), (ii).  

In sum, review of the evidence above demonstrates the Veteran did not request an extension of the delimiting date within the requisite one-year period (March 2005 to March 2006), and he has not shown (despite the granting of additional time by the RO to submit evidence) that his January 2014 request was submitted within one year after recuperating from a disability.  Accordingly, although he has essentially argued that a medical condition ("physical injury") rendered him unable to attend school within the 10-year period, his request for extension was untimely and cannot be considered.  The Board notes in that regard that the provisions of 38 U.S.C.A. § 3031(d), upon which 38 C.F.R. § 20.7051(a) is based, clearly demonstrate that both conditions listed in 38 C.F.R. § 20.7051(a)  must be met (i.e., the applicant must have been prevented from pursuing a course of education by a disability, and the request for extension must be timely filed).  

The Veteran maintains that he was unaware of the option to seek an extension of the delimiting date of his eligibility.  The Board has no reason whatsoever to doubt the Veteran, but the law is clear that in his particular circumstances the only legal basis of entitlement to an extension of the March 17, 2005 delimiting date would be due to a physical or mental disability which otherwise meets the criteria described in 38 C.F.R. § 21.7051(a)(2).  Because there is no evidence in support of these criteria, the Board finds that it must deny the Veteran's request to extend his delimiting date on the facts presented.  

Based on the evidence of record, the Board finds entitlement to payment of Chapter 30 MGIB educational benefits beyond March 17, 2005 is not warranted.  There is no basis in fact or law by which educational benefits may be paid beyond that date. By law, educational benefits cannot be awarded beyond the 10-year delimiting period unless certain exceptions to the controlling legal criteria have been met.  The Veteran does not fall within any of the exceptions, and the Board has no authority to overturn or to disregard the very specific limitations on the award of Chapter 30 educational benefits.  

Finally, the Board appreciates the Veteran's contentions; however, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  For the reasons stated above, there is no legal authority to extend the Veteran's delimiting date for Chapter 30 benefits.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, educational assistance benefits cannot be paid for education the Veteran pursued beyond March 17, 2005.  

ORDER

Entitlement to an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code (MGIB), beyond March 17, 2005, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


